Citation Nr: 1442974	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Christa A. McGill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that while the Veteran's claim for service connection was for a mental disorder, the record contains additional psychiatric disorders to include "mood disorder vs. substance induced mood disorder vs. major depressive disorder," depression, alcohol dependence, cocaine dependence, and posttraumatic stress disorder (PTSD).  Therefore, the Board has recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's claims file, which is electronic.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  In November 2013, the AOJ made a finding that the Veteran had not provided sufficient information to verify his claimed stressors, such as the locations where his claimed stressors took place and the first and last names of victims involved in the stressors.  Then in July 2014, the Veteran provided additional details concerning his claimed stressors, including the locations where the claimed stressor incidents occurred and the first and last names of victims involved in the stressors.  In light of this new information, the Board finds it must remand the claim so that the AOJ can contact the Joint Services Records Research Center (JSRRC) and any other records center deemed appropriate in an attempt to verify the Veteran's claimed stressors.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, the Veteran was not afforded a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.

During the pendency of the appeal, the Veteran was diagnosed with "mood disorder vs. substance induced mood disorder vs. major depressive disorder," depression, alcohol dependence, cocaine dependence, and PTSD.  At his July 2014 hearing, the Veteran testified as to the circumstances surrounding his in-service stressors.  The Veteran also indicated, in his hearing testimony and elsewhere in the record, that his behavior deteriorated towards the end of his service.  See Social Security Administration (SSA) Records, pp. 53-54.  Additionally, VA medical records have without explanation attributed the Veteran's psychiatric disability to military service.  See January 2010 VA medical records.  Lastly, there is insufficient competent medical evidence to make a decision on the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is needed to diagnose and determine the etiology of any current acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Joint Services Records Research Center (JSRRC), and any other record centers deemed appropriate, in order to verify the Veteran's claimed stressors, to include the suicide of a fellow service member L. S., on or about March 1974 at Fort Bragg (see Hearing Transcript, pp. 4-7) and the severe burns suffered by fellow service member E. E., between December 1974 and February 1975 in Germany (see Hearing Transcript, pp. 7-11).  See also October 2012 Deferred Rating Decision and September 2013 Defense Personnel Records Information Retrieval System (DPRIS) stressor statements.

All actions to obtain such records should be documented.  If the records cannot be located or do not exist, a formal memorandum of unavailability should be associated with the claims file outlining all efforts made to obtain the records, and the Veteran should be notified and given an opportunity to provide them.

2.  Request the Veteran furnish all dates and places of treatment for acquired psychiatric disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Take appropriate action to secure copies of any VA treatment records, not already of record relating to the Veteran's treatment for any other acquired psychiatric disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, to include "mood disorder vs. substance induced mood disorder vs. major depressive disorder," depression, alcohol dependence, cocaine dependence, and PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the records at any time since April 2008.

b)  If one or more of the Veteran's stressors has been verified and if PTSD has been diagnosed, state whether the Veteran's reported stressors support the diagnosis of PTSD under DSM IV.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


